DETAILED ACTION

This non-final office action is in response to claims 1-20 filed January 30, 2020 for examination. Claims 1-20 are being examined and are pending. 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement

The information disclosure statement filed 03/31/2020 has been placed in the application file and the information referred to therein has been considered as to the merits. 
Drawings

The drawings filed on 01/30/2020 have been accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

s 10, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Reason for rejection:
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a corrective action selector in claim 52 in claim 10, a freshness requester in claim 12.” Figure 2 shows a corrective action selector 129; Figure 4 shows a freshness requester 167. However, nowhere in specification clearly mentioned corresponding hardware structure or hardware with algorithm for model these placeholders. 
“a general purpose computer is usually only sufficient as the corresponding structure for performing a general computing function (e.g., “means for storing data”), but the corresponding structure for performing a specific function is required to be more than simply a general purpose computer or microprocessor.” (MPEP 2181)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Dependent claims 612-63 do not cure the deficiencies set forth above.
Examiner’s Notes: Applicant can amend the claim limitations in such a way so they do not invoke §112 (f) (e.g., code, instruction, application, program, API, software, software agent, engine, software engine, client, server, node, interface, user interface, controller, logic, processor, computer, receiver, transmitter, circuit etc. are known terms, thus do not invoke) or keep the same limitations but point out the corresponding structure in the specification to overcome the §112 (b) rejection. Corresponding structure must be more than simply a general purpose computer.  Algorithm is needed to transform general purpose computer to a specific computer 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either is anticipated by, or would have been obvious over, the reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting rejection as being unpatentable over claims 1-12 of US Patent 10,592,673 B2 (US patent application serial no. 15/569,399). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced issued US Patent and would be covered by any patent granted on the pending application (Since all the claims recited similar limitations, examiner only shows independent claim 1 of instant application and referenced patent as example in the claim comparison table):
Instant Application (S/N# 16/776,529)
US Patent No. 10,592,673 B2
(Application # 15/569,399)
1. A server apparatus comprising: 


a trustworthiness report generator to analyze said set of parameters and to generate a trustworthiness report pertaining to said remote target device; 














wherein said trustworthiness report is a multi-layer multi-component trustworthiness report which comprises: 

(I) with regard to a first component of said remote target device, (a) a first data-layer which indicates that for a first period of time, a trustworthiness score of said first component of said remote target device has a first score-value; and (b) a second data-layer which indicates that for a second period of time, which is subsequent to said first period of time, the trustworthiness score of said first component of said remote target device has a second score-value which is smaller than said first score-value; 
(II) with regard to a second, co-located, component of said remote target device, (A) a third data-layer which indicates that for a third period of time, a trustworthiness score of 



a trustworthiness report generator to analyze said set of parameters and to generate a trustworthiness report pertaining to said remote target device; 

wherein said set of values that correspond to parameters of said remote target device, (A) are received directly at said computer server from said remote target device, and (B) are encrypted with a cryptographic association key that is shared only between (i) said remote target device, and (ii) said computer server; wherein said cryptographic association key is known exclusively to (i) said remote target device, and (ii) said computer server, 
3. The computer server of claim 1, wherein said trustworthiness report is a multi-layer multi-component trustworthiness report which comprises: 
with regard to a first component of said remote target device, (a) a first data-layer which indicates that for a first period of time, a trustworthiness score of said first component of said remote target device has a first score-value; and (b) a second data-layer which indicates that for a second period of time, which is subsequent to said first period of time, the trustworthiness score of said first component of said remote target device has a second score-value which is smaller than said first score-value; 
with regard to a second, co-located, component of said remote target device, (A) a third data-layer which indicates that for a third period of time, a trustworthiness score of 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over by Alperovitch et al. US 2013/0247201 A1 hereinafter “Alperovitch” (IDS) in view of Wang rt al. US 10,424,034 B1 hereinafter “Wang”
Regarding claim 11, Alperovitch taught a computerized querying device (fig.1, 2, Endhost) comprising: a receiver to receive data from a remote target device (fig. 1, 2, Remote host); (See fig. 1, 2: end host [i.e. receiver of a computerized querying device] is able to receive data from a remote host [i.e. remote target device]; ¶0024, ¶0028, An application on an endhost, such as application module 20a, attempts to establish a connection with a remote host, either by initiating a connection to the remote host at 305a for an outbound connection or receiving a connection from the remote host at 305b for an inbound connection) a trustworthiness query transmitter to transmit, to a remote trust-management server, a trustworthiness query message pertaining to said remote target device; (¶0011, sending a query [i.e. trustworthiness query message] to a threat analysis host [i.e. remote trust management server] to request the reputation value [i.e. trustworthiness]. ¶0028, An application on an endhost, such as application module 20a, attempts to establish a connection with a remote host, For example, a user on a workstation may use a web browser to visit a particular website at 305a. A reputation query [i.e. trustworthiness query message] may then be sent to a reputation system or threat analysis host at 310. The reputation query can be processed and a response received at 315.) wherein said receiver is to receive, in response to said query message, an incoming trustworthiness report comprising one or more trustworthiness indicators pertaining to said remote target device. (¶0028, An application on an endhost, such as application module 20a, attempts to establish a connection with a remote host. A reputation query [i.e. trustworthiness query message] may then be sent to a reputation system or threat analysis host at 310. The reputation query can be processed and a response (i.e. incoming trustworthiness report) received at 315. The response may include a reputation value, which can denote different levels of trustworthiness on the spectrum from benign to malicious based on the reputation of the hash and/or the network address. The response can indicate whether the connection with the remote host should be allowed at 320. If the query response indicates that the connection is probably benign, then the connection is allowed at 325a, but if the response indicates that the connection may be malicious, then appropriate action may be taken based on policy. For example, appropriate action may include blocking the connection, as at 325b.)
Alperovitch did not but the analogous art Wang taught an anonymizing logic unit to anonymize the identity of said remote target device from being known to said remote trust-management server (The method (400) involves anonymizing an actual device identifier by using a determined geo-location of a computing device as an input to a first process that replaces the actual device identifier with a substitute device identifier that indicates a false identity of the computing device. The substitute device identifier is provided instead of the actual device identifier from a first computing system and to a second computing system that is associated with an online content item provider to prevent revelation of a true identity of the computing device to the second computing system. Abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the invention of Alperovitch by the idea of anonymizing the identity of said remote target device from being known to said remote trust-management server as taught by Wang in order to prevent revelation of a true identity of the computing device (Wang, abstract).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Alperovitch in view of Wang and further in view of Ranganathan et al. US 2012/0233665 A1 hereinafter “Ranganathani” (IDS).
Regarding claim 13, Alperovitch-Wang combination disclosed the computerized querying device of claim 11, the combination does not but the analogous art Ranganathan teaches wherein said trustworthiness query message comprises a unique device identifier which uniquely identifies said remote target device to said computer server (Ranganathan, ¶0028, ¶0030, ¶0071);
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the invention of Alperovitch by the idea of trustworthiness query message comprises a unique device identifier which uniquely identifies said remote target device to said computer server as taught by Ranganathan so that a user device is associated with a dynamic trust score that may be updated as needed, where the trust score and the updates are based on various activities and information associated with the mobile device (Ranganathan, abstract).
Regarding claim 14, Alperovitch-Wang combination disclosed the computerized querying device of claim 13, the combination does not but the analogous art Ranganathan teaches Ranganathan, ¶0028).
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the invention of Alperovitch by the idea of t said unique device identifier is a cryptographic hash value of a cryptographic key that is securely stored within said remote target device as taught by Ranganathan so that a user device is associated with a dynamic trust score that may be updated as needed, where the trust score and the updates are based on various activities and information associated with the mobile device (Ranganathan, abstract).

Allowable Subject Matter
Claims 1-10, 12, and 15-20 would be allowable if rewritten to overcome the rejection(s) under double patenting rejection, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 The following is a statement of reasons for the indication of allowable subject matter:  None of the prior arts on the record taken alone or in combination teach the following limitations:
Independent claims 1 & 6: (with regard to a first component of said remote target device, (a) a first data-layer which indicates that for a first period of time, a trustworthiness score of said 
with regard to a second, co-located, component of said remote target device, (A) a third data-layer which indicates that for a third period of time, a trustworthiness score of said second component of said remote target device has a third score-value; and (B) a fourth data-layer which indicates that for a fourth period of time, which is subsequent to said third period of time, the trustworthiness score of said second component of said remote target device has a fourth score-value which is smaller than said third score-value.
Dependent claims 2-5 and 7-10 would also be allowable based on dependency.
Claim 12. a freshness requester to insert into said trustworthiness query message an indicator that a freshly-measured non-cached trustworthiness report is requested to be transmitted back to said computerized querying device in response to said trustworthiness query message.
Claim 15. Transmission of said trustworthiness query message by said trustworthiness query transmitter, triggers said remote trust-management server to generate and transmit back said incoming trustworthiness report which is a multi-layer multi-component trustworthiness report.
Claims 16-20 would also be allowable based on dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471.  The examiner can normally be reached on Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Shawnchoy Rahman/Primary Examiner, Art Unit 2438